Citation Nr: 0729092	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
2001 for the grant of service connection for a mood disorder.

2.  Entitlement to an effective date earlier than April 23, 
2001 for the grant of a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than April 23, 
2001 for an award of entitlement to Dependents' Educational 
Assistance (DEA) under Title 38, United States Code, Chapter 
35.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953. 

This case comes before the Board of Veterans' Appeals (the 
Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Procedural history

Mood disorder

In a December 2001 rating decision, service connection for a 
mood disorder was granted effective April 23, 2001 and a 10 
percent disability rating was assigned.

In an August 2002 rating decision, a 50 percent disability 
rating was assigned for the mood disorder effective November 
21, 2001.  In September 2002, the RO received a statement 
from the veteran's then counsel which implicitly disagreed 
with the effective date for the 50 percent disability rating.  
In a May 2003 rating decision, an effective date of April 23, 
2001, the date of the grant of service connection, was 
assigned for the 50 percent disability rating.  In June 2003, 
the RO received a VA Form 9 from the veteran's former counsel 
which implicitly disagreed with the effective date.  The RO 
issued a Statement of the Case (SOC) in June 2003 in which 
the issue was listed as entitlement to an effective date 
earlier than April 23, 2001 for a 50 percent evaluation for 
service-connected mood disorder.  In July 2003, the RO 
received a substantive appeal [VA Form 9].

In March 2004, the Board listed the issue as entitlement to 
an effective date earlier than April 23, 2001 for a 50 
percent evaluation for service-connected mood disorder.  The 
Board remanded that issue for further development.  In a June 
2007 supplemental statement of the case (SSOC), the RO 
continued the denial of entitlement to an effective date 
earlier than April 23, 2001 for a 50 percent evaluation for 
service-connected mood disorder.  This issue is once again 
before the Board.

Issue clarification

As is noted above, both the RO and the Board have previously 
characterized the issue as one involving entitlement to an 
earlier effective date for an increased rating for service-
connected mood disorder.  However, an effective date for a 
disability rating obviously cannot be earlier than the 
effective date for the grant of service connection for that 
disability.  The veteran therefore has effectively claimed 
entitlement to an earlier effective date for the grant of 
service connection.  The issue has accordingly been corrected 
on the title page.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim for an earlier effective date for 
service connection for mood disorder.  Moreover, it is clear 
that however the issue  was denominated in the past, it was 
adjudicated by the agency of original jurisdiction as 
involving an earlier effective date for service connection.  
See, e.g., the June 2007 SSOC, pages 6 an 7.    

TDIU and DEA benefits

In an August 2002 rating decision, TDIU and an award of 
entitlement to DEA were granted effective November 27, 2001.  
In September 2002, the veteran's former counsel filed a 
timely Notice of Disagreement (NOD) as to the effective date 
of those benefits.  In a May 2003 rating decision, TDIU and 
an award of entitlement to DEA were granted effective April 
23, 2001.  The veteran's erstwhile counsel continued to 
express dissatisfaction with the effective date of those 
benefits.  The RO issued a SOC in June 2003, and the veteran 
perfected an appeal by filing a VA Form 9 in June 2003.

In March 2004, the Board remanded these issues for further 
development. In the June 2007 SSOC, the RO continued the 
denials of effective dates earlier than April 23, 2001 for 
TDIU and an award of entitlement to DEA.  These issues are 
once again before the Board.

Issue not on appeal

In a December 2006 rating decision, entitlement to an 
effective date earlier than December 19, 1994 for a 
compensable evaluation for lumbar spine intervertebral disc 
syndrome was denied.  To the Board's knowledge, the veteran 
has not expressed disagreement with that determination.  That 
issue is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  in a December 2001 rating decision, the veteran was 
granted service connection for a mood disorder effective 
April 23, 2001.  The veteran was informed of that 
determination and of his appeal rights by way of a letter 
dated December 27, 2001.

2.  The veteran did not file a notice of disagreement 
regarding the effective date for the grant of service 
connection for a mood disorder within one year after he was 
sent notice of the December 2001 rating decision.

3.  The veteran first implicitly or explicitly raised the 
matter of his entitlement to an earlier effective date for 
service connection for a mood disorder in June 2003. 

4.  In an August 2002 rating decision, TDIU and an award of 
entitlement to DEA under Title 38, United States Code, 
Chapter 35 were granted effective November 27, 2001.  In a 
May 2003 rating decision, an effective date of April 23, 2001 
was assigned. 

5.  Prior to April 23, 2001, the veteran did not file a claim 
for TDIU.

6.  Prior to April 23, 2001, the veteran's only service-
connected disability was lumbar spine intervertebral disc 
syndrome, rated as 40 percent disabling.

7.  Prior to April 23, 2001, it is not factually 
ascertainable that the veteran was unemployable because of 
his service-connected lumbar spine intervertebral disc 
syndrome alone.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final as to the 
matter to the assignment of an effective date for the grant 
of service connection for a mood disorder.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The veteran's initial disagreement with the effective 
date assigned for the grant of service connection for a mood 
disorder was not timely filed.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2006); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for an effective date prior to April 23, 
2001 for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(2006).

4.  The criteria for an effective date prior to April 23, 
2001 for the award of entitlement to DEA under Title 38, 
United States Code, Chapter 35 have not been met.  38 
U.S.C.A. §§ 3500, 3501, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an earlier effective date than the 
currently assigned April 23, 2001 for the grant of service 
connection for a mood disorder, the assignment of TDIU, and 
the award of entitlement to DEA.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In March 2004, the Board remanded the claims for further 
development.  Pursuant to the Board remand, the RO sent the 
veteran a letter in June 2004 pertaining to the Veterans 
Claims Assistance Act of 2000, obtained VA treatment records 
and employment records from the veteran's last employer, and 
obtained a VA medical opinion in February 2006 regarding the 
onset of the veteran's unemployability due to his service-
connected lumbar spine intervertebral disc syndrome.  The RO 
then readjudciated the veteran's claims via the June 2007 
SSOC.  

The Board finds that the RO has complied with the directives 
of the March 2004 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below, the veteran's claim of entitlement to an 
effective date earlier than April 23, 2001 for the grant of 
service connection for a mood disorder is being dismissed by 
the Board because the veteran did not raise the earlier 
effective date issue in a timely fashion.  The claim is 
therefore being dismissed based on the law.  Whatever facts 
are necessary to adjudicate the claim are contained in the 
claims folder.  Thus, notice or assistance to the veteran 
would be fruitless.

In any event, the veteran in fact received two VCAA letters 
as to this issue, along with the other two issues on appeal.  
Those letters will be discussed in detail immediately below.

As for the claims for an earlier effective date for the grant 
of TDIU and an award of entitlement to DEA, the Board has 
carefully considered the provisions of the VCAA.  For reasons 
expressed immediately below the Board finds that the 
development of these two issues has proceeded in accordance 
with the provisions of the law.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in June 
2004 and March 2006, which were specifically intended to 
address the requirements of the VCAA as to the earlier-
effective-date claims.  The two March 2006 VCAA letters from 
the RO informed  the veteran about the need for evidence that 
could substantiate his earlier-effective-date claims.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the earlier-effective-date 
claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the June 2004 VCAA letter to inform 
VA of medical evidence pertaining to his disabilities and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

As for evidence to be obtained by VA, in the June 2004 VCAA 
letter, the veteran was advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The veteran was also told 
that VA make reasonable efforts to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

Furthermore, in the June 2004 VCAA letter, the RO 
specifically informed the veteran to submit any evidence in 
his possession that pertained to his claims.  This request is 
open ended.  That VCAA letter thus complied with the "give 
us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the effective dates for TDIU and an award of entitlement to 
DEA were assigned in the August 2002 rating decision.  The 
claims for earlier effective dates were, however, 
readjudicated following the issuance of the VCAA letters in 
June 2004 and March 2006, after which the veteran was allowed 
the opportunity to present evidence and argument in response.  
See the SSOC issued in June 2007.  Therefore, the essential 
fairness of the adjudication was not affected.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice with regard to four 
elements in 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his current representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) [timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Elements (2), (3), and (4) are not at issue as to these 
claims because TDIU and award of entitlement to DEA have 
already been granted.  The RO specifically addressed element 
(5) in two March 2006 VCAA letters.

 Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA treatment records, reports of VA examinations, 
and a report of a February 2006 VA medical opinion, which 
will be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative.  He has not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an effective date earlier than April 23, 
2001 for the grant of service connection for a mood disorder.

Relevant law and regulations

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  A final decision may, however, be subject to 
revision on the basis of clear and unmistakable error (CUE).  
See 38 C.F.R. §§ 3.104, 3.105 (2006). 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date for a grant of service connection becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based on CUE.  In essence, 
the Court in Rudd held that there is no "freestanding" 
earlier effective date claim which could be raised at any 
time.  See Rudd, 20 Vet. App. at 299.

Factual background

The Board believes that a brief factual background on the 
history of the veteran's claim will assist in explaining the 
analysis of this claim.

The veteran was granted service connection for a mood 
disorder effective April 23, 2001 in a December 2001 RO 
rating decision.  The veteran was informed of that decision 
and of his appeal rights by way of a letter from the RO dated 
December 27, 2001.  See page 2 of that letter.

In February 2002, the RO received a claim from the veteran's 
then counsel for an increased rating for the mood disorder.  
Nothing was mentioned about the assigned effective date.  In 
an August 2002 rating decision, a 50 percent disability 
rating for the mood disorder was assigned effective November 
27, 2001.  TDIU and DEA were also granted, effective as of 
the same date.  

In a statement received in September 2002, the veteran's 
former counsel expressly disagreed with the August 2002 
rating decision as to the assignment of an effective date of 
November 27, 2001 for the grant of TDIU.  The RO interpreted 
this statement as an implicit disagreement with the effective 
date of November 27, 2001 for the assignment of the 50 
percent disability rating for a mood disorder.  

In a May 2003 rating decision, an effective date of April 23, 
2001 (the date of service connection) was assigned for the 
mood disorder.  In a VA Form 9 received in July 2003, the 
veteran's erstwhile counsel explicitly disagreed with the 
assignment of an effective date of April 23, 2001 for the 
grant of TDIU.  The RO interpreted this statement as an 
implicit disagreement with the effective date of April 23, 
2001 for the assignment of the 50 percent disability rating 
for a mood disorder.  As was discussed in the Introduction 
above, this amounted to a claim for an earlier effective date 
for the grant of service connection for a mood disorder, 
since the effective date for the assignment of a disability 
rating cannot be earlier than the effective date of the grant 
of service connection.  

The RO issued a SOC as to the matter of an earlier effective 
date later in June 2003.  The veteran's attorney filed 
another VA Form 9on July 3, 2004, in which he explicitly 
asked for an earlier effective date for the increased rating 
(and thus service connection) for mood disorder. 



Analysis

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
for the grant of service connection for a mood disorder must 
be dismissed.  The April 23, 2001 effective date of the grant 
of service connection for a mood disorder was established in 
the December 2001 rating decision, notice of which the 
veteran received on December 27, 2001.  The veteran 
thereafter had one year in which to file a notice of 
disagreement as to the effective date assigned.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006).  
He did not do this, and the unappealed December 2001 rating 
decision became final as to the effective date for the grant 
of service connection for a mood disorder.  See 38 C.F.R. § 
20.1103 (2006).

The first suggestion from the veteran that he had any 
disagreement with the effective date of the grant for service 
connection for a mood disorder was the VA Form 9 received in 
June 2003 from his then attorney.  That document, however, 
was submitted over six months after the time period for 
filing a notice of disagreement for the effective date of the 
grant of service connection had expired.  The June 2003 
communication from the veteran's attorney cannot serve as a 
valid notice of disagreement as to that issue.  

None of the veteran's former counsel's previous statements 
explicitly or implicitly raised the issue of the veteran's 
entitlement to an earlier effective date for the grant of 
service connection for a mood disorder.  In particular, the 
Board notes that in September 2002 NOD as to the August 2002 
rating decision assigning an effective date for a 50 percent 
disability rating for a mood disorder, the veteran's counsel 
argued the applicability of 38 C.F.R. § 3.400(o)(2), the VA 
regulation pertaining to the effective date for increased 
rating, not 38 C.F.R. § 3.400(b)(2), the regulation 
pertaining to effective date for the grant of service 
connection.

In short, if the veteran believed that the effective date for 
the grant of service connection for a mood disorder assigned 
by the December 2001 rating decision was incorrect, his 
proper recourse was to file a notice of disagreement 
regarding effective date within one year of being notified of 
the RO's decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  Because the veteran did not do this, the December 
2001 rating decision became final as to the effective date of 
the grant of service connection for a mood disorder.  That 
being the case, the veteran is left with only one option in 
his attempt to obtain an earlier effective date: a claim 
alleging that the December 2001 rating decision contained 
CUE.  See Rudd, supra.  

In this case, the veteran has not suggested that the December 
2001 rating decision contained CUE.  The matter of whether 
the December 2001 rating decision contained CUE is therefore 
not before the Board.  The December 2001 rating decision 
therefore being final as to the matter of effective date for 
the grant of service connection for a mood disorder, and in 
the absence of a properly appealed CUE claim, the Board must 
dismiss the current putative earlier effective date claim.  
See Rudd, 20 Vet. App. at 300.

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board may 
dismiss any appeal which is not timely filed.  Moreover, the 
Court made it abundantly clear in Rudd that dismissal was 
required due to the lack of a proper claim.  See Rudd, 
20 Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to filing a CUE claim.  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board of course realizes that the RO and the Board 
developed this matter on its merits rather than dismissing it 
due to untimely filing, and that both the RO and the Board 
did not address this basic principle.  This may be because 
there was some confusion at the time concerning whether 
earlier effective date claims could be raised at any time, 
notwithstanding the clear meaning of the law and VA 
regulations.  Any such confusion has, however, been 
dissipated via the decision of the Court in Rudd.



2.  Entitlement to an effective date earlier than April 23, 
2001 for the grant of TDIU.

3.  Entitlement to an effective date earlier than April 23, 
2001 for an award of entitlement to DEA.

Because the same facts pertain to these two issues, and for 
the sake of economy, the issues will be discussed 
simultaneously.

Pertinent law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

Effective dates - increased ratings

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2006).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  In making this determination, 
the Board must consider all of the evidence, including that 
received prior to a previous final decision.  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2006).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2006).

Once a veteran (1) submits evidence of a medical disability, 
(2) makes a claim for the highest rating possible, and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12- 2001 (July 6, 2001).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2006).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards shall 
submit to the Director of VA Compensation and Pension Service 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements for 
eligibility for a total rating set forth in 38 C.F.R. § 
4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b) 
(2006).

The Board observes that the law and regulations pertaining to 
TDIU were the same in 2000 and 2001.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background 

Prior to April 23, 2001, the veteran only had one service-
connected disability, lumbar spine intervertebral disc 
syndrome, for which service connection had been in effect 
since November 25, 1953.  In an April 2000 rating decision, a 
40 percent disability rating was assigned for that 
disability, effective January 12, 2000.  

On April 23, 2001, the RO received the veteran's claim for 
service connection for a mood disorder and for an increased 
rating for his service-connected lumbar spine disability.  As 
noted above, in the December 2001 rating decision, service 
connection was granted for a mood disorder effective April 
23, 2001.  

The veteran filed a claim for TDIU in February 2002.  In the 
August 2002 rating decision, TDIU and an award of entitlement 
to DEA were granted effective November 27, 2001.  In a May 
2003 rating decision, an effective date of April 23, 2001 was 
assigned for the grant of TDIU and the award of entitlement 
to DEA. 



Analysis

Earlier effective date for TDIU

The veteran contends that he is entitled to an effective date 
prior to April 23, 2001 for the grant of TDIU.  

(i.)  Date of claim

The veteran's formal claim for TDIU was filed in February 
2002.  The RO determined that the claim received on April 23, 
2001 was an informal claim for TDIU because in conjunction 
with that claim there was evidence of the lumbar spine 
disability and the mood disorder, the veteran made a claim 
for the highest rating possible for both disabilities, and 
there was evidence of unemployability due to those two 
disabilities.  See Roberson, supra.  

For initial consideration, therefore, is whether there is any 
evidence of record that can be construed as receipt of an 
earlier claim for TDIU.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  After a review of the record, the 
Board has determined that there is no evidence prior to April 
23, 2001 which can be construed as a communication or action 
indicating an intent to apply for TDIU, from the veteran or 
anyone else.  See 38 C.F.R. § 3.155(a).  The veteran and his 
representative have pointed to no such evidence.

The Board notes that the veteran claimed service connection 
for the lumbar spine disability in December 1953 and filed 
claims for increased ratings in December 1994, July 1995, 
June 1998, and January 2000 (the January 2000 claim, the last 
claim prior to April 23, 2001 was resolved in a May 2000 
rating decision).  At no time did the veteran claim he was 
unemployable because of his lumbar spine disability, which as 
noted above was his only service-connected disability.    
Moreover, the medical evidence did not indicate that he was 
unemployable due to a service-connected disability.  

In sum, the record does not show that any claim of 
entitlement to TDIU existed prior to April 2001.  

(ii.)  "Factually ascertainable"

As was discussed above, applicable law provides that the 
effective date of an award of increased disability 
compensation (which as noted above includes TDIU, 
see Hurd) is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o).  

Having established that the date of the veteran's claim of 
entitlement to TDIU was April 23, 2001, the Board now looks 
for evidence of unemployability due to the service-connected 
lumbar spine disability, which was his only service-connected 
disability, during the one-year period prior to the filing of 
the informal claim for TDIU on April 23, 2001.  

The Board observes that the veteran was not eligible for TDIU 
on a schedular basis under 38 C.F.R. § 4.16(a) prior to April 
23, 2001, since his only service-connected disability was 
rated 40 percent disabling.  [As has been adjudicated above, 
the claim for an effective date earlier than April 23, 2001 
for the grant of service connection for a mood disorder is 
being dismissed.  Therefore, the Board cannot consider the 
veteran's mood disorder in determining the schedular rating 
prior to April 23, 2001.]  
The Board must therefore determine whether it was factually 
ascertainable that the veteran was unemployable because of 
the service-connected back disability so as to warrant the 
application of the extraschedular provisions in 38 C.F.R. 
§ 4.16(b).

As of April 23, 2001, the veteran was a 70-year-old retired 
farmer with a part-time job as a school bus driver.  He had 
retired from farming in 1980, and he had begun working as a 
school bus driver in 1995.  

In a February 2006 medical opinion, a VA nurse and a VA 
doctor addressed the veteran's unemployability.  These 
medical professionals noted that the veteran was unemployable 
due to his mood disorder as of October 2000 based on a Global 
Assessment of Functioning (GAF) score of 50 which reflects 
serious symptoms or serious impairment in social or 
occupational functioning, to include an inability to keep a 
job.  [The Board again notes any unemployability due to the 
mood disorder is not relevant to his claim for an effective 
date earlier than April 23, 2001.]  

The medical professionals also noted based on a review of the 
clinical notes in the veteran's claims file, there are no 
statements or any indications in the notes that the veteran 
had developed unemployability secondary to his back.  These 
medical professionals opined that with the objective evidence 
found, there is no objective indication of unemployability 
secondary to the lumbar spine intervertebral disc syndrome 
prior to April 2001.  The Board places great weight on this 
medical opinion, since the previous VA and private orthopedic 
examinations were reviewed.  
There is no competent medical evidence to the contrary.

In his February 2002 claim for TDIU, the veteran alleged that 
he stopped working full-time in 1980 because of both his 
lumbar spine disability and his mood disorder.  As noted 
above, any impairment of employability due to the mood 
disorder is not relevant to his claim for an effective date 
earlier than April 23, 2001.  

Specifically with respect to the service-connected back 
disability, in an October 2000 VA treatment record, the 
veteran indicated that many times he had to hire people to do 
work for him when back pain was exacerbated by over-activity.
This statement indicates that although the veteran's 
employability was limited somewhat by the back disability, it 
did not render him unemployable, since he only had to hire 
others at certain times.

The Board wishes to make it clear that the veteran's service-
connected lumbar spine disability undoubtedly interfered with 
his industrial capacity prior to April 23, 2001.  However, 
any such interference was reflected in the 40 percent 
disability rating that has been assigned since January 12, 
2000.  Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

As discussed above, the question before the Board is whether 
it was factually ascertainable that the service-connected 
lumbar spine disability made it impossible for the veteran to 
follow a substantially gainful occupation in the one year 
period prior to April 23, 2001.  In this case, the totality 
of the evidence, including assessments by VA medical 
professionals based on review of prior orthopedic 
examinations, clearly demonstrates that the veteran was not 
precluded from working due to his service-connected lumbar 
spine disability prior to April 23, 2001.  
Rather, the evidence indicates that the mood disorder, which 
was not service connected until that date, played a major 
role in the veteran's unemployability.

For these reasons, an effective date for TDIU earlier than 
the currently assigned April 23, 2001 is not warranted.  The 
benefit sought on appeal is accordingly denied.

Earlier effective date for DEA eligibility

DEA allowance under Chapter 35, Title 38, United States Code 
may be paid to a child or surviving spouse of a veteran who 
meets certain basic eligibility requirements, including, 
inter alia, if a veteran has a permanent total service-
connected disability.  38 U.S.C.A. §§ 3500 and 3501 (West 
2002); 38 C.F.R. § 3.807 (2006).

Since the veteran is not entitled to an effective date 
earlier than April 23, 2001, for TDIU - that is, a permanent 
total service-connected disability - an effective date prior 
to April 23, 2001 of an award of entitlement to DEA under 
Title 38, United States Code, Chapter 35 is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to an effective 
date of April 23, 2001, but not earlier, for the grant of 
TDIU and an award of entitlement to DEA under Title 38, 
United States Code, Chapter 35.  The benefits sought on 
appeal are accordingly denied.


ORDER

The claim of entitlement to an effective date earlier than 
April 23, 2001 for the grant of service connection for a mood 
disorder is dismissed.

An effective date earlier than April 23, 2001 for the grant 
of TDIU is denied.

An effective date earlier than April 23, 2001 for an award of 
entitlement to DEA under Title 38, United States Code, 
Chapter 35 is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


